Exhibit 10.29

AMENDMENT TO DISTRIBUTION AGREEMENT

BETWEEN CONCEPTUS INC. AND CONCEPTUS SAS

This amendment (“Amendment”) to the Distribution Agreement (defined below) is
effective as of February 27, 2007 (“Amendment Effective Date”) and is made and
entered into by and between Conceptus, Inc., having a principal place of
business at 331 East Evelyn Street, Mountain View, California 94041
(“Conceptus”), and Conceptus SAS, having a principal place of business at 7/9
rue du Marechal Foch, Versailles, France (“Distributor”).

RECITALS

WHEREAS, Conceptus and Distributor have entered into a distribution agreement
dated as of January 17, 2004 (“Distribution Agreement”) pursuant to which
Distributor has the right to distribute products of Conceptus in Europe and
other geographic areas specified in the Agreement; and

WHEREAS, in connection with an amendment of even date herewith to the Share
Purchase and Call Option Agreement between the Conceptus and the shareholders of
Distributor (“Amendment to the Share Purchase and Call Option Agreement”),
Conceptus and Distributor desire to amend the Agreement in accordance with the
terms and conditions of this Amendment to adjust the product price and minimum
purchase quantities under the Agreement.

NOW, THEREFORE, in consideration of the foregoing and the promises,
representations, and warranties set forth below, the parties agree as follows:

1.             DEFINITIONS.  All terms with initial capital letters that are not
defined in this Amendment shall have the meanings given them in the Agreement.

2.             PRICING AND MINIMUM PURCHASE QUANTITY

2.1          Purchase Price

2.1.1       The Distribution Agreement is amended such that the price for each
Essure procedure kit purchased by Distributor on or after the Amendment
Effective Date in 2007 shall be increased by 61% from the 2007 purchase price
specified in Exhibit C, and the price for each such kit purchased in 2008 shall
be increased by 100% from the 2008 price specified in Exhibit C.  The purchase
price for Essure kits purchased by Distributor during the period from


--------------------------------------------------------------------------------


January 1, 2009 through 2014 shall be the same as the 2008 purchase price as
calculated in accordance with this Amendment.

2.1.2       Notwithstanding Section 2.1.1 above, Distributor may purchase 400
Essure procedure kits for $220USD each in calendar year 2007 solely to provide
such kits to Distributor’s sub-distributor in Spain. Distributor will purchase
such kits to fulfill such sub-distributor’s order for the kits that such
sub-distributor receives at no charge in connection with the achievement of
certain volumes milestones in Distributor’s contract with such sub-distributor.

2.1.3       For Clarity, the pricing for demo kits and other items specified in
Exhibit C of the Distribution Agreement shall remain as specified in Exhibit C.

2.2          Minimum Purchase Quantity.  The Distribution Agreement is amended
such that the minimum purchase quantity for 2007 shall be increased by 200% from
the minimum purchase quantity for 2007 specified in Exhibit E, and the minimum
purchase quantity for 2008 shall be increased by 184% from the 2008 minimum
purchase quantity specified in Exhibit E.  The annual minimum purchase quantity
for each calendar year during the period from January 1, 2009 through 2014 shall
be the same as the minimum purchase quantity for 2008  as calculated in
accordance with this amendment.

3.             GENERAL

3.1            This Amendment shall be effective upon the Amendment Effective
Date, whereupon the Agreement shall be, and hereby is, amended as set forth
herein; provided that this Amendment shall not be effective, and the parties
hereto shall have no obligations under this Amendment, unless and until the
Amendment to the Share Purchase and Call Option Agreement is executed by
Conceptus and the shareholders of Distributor.

3.2          On and after the Amendment Effective Date, each reference in the
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Agreement as amended hereby.

3.3          Except as expressly amended by this Amendment, the Agreement shall
remain in full force and effect.

3.4          This Amendment may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute a single instrument.

[The signature page is the next page.]

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have caused this Amendment to be signed by their
duly authorized representatives.

CONCEPTUS, INC.

 

 

 

By:

/s/ Mark Sieczkarek

 

 

 

Printed Name: Mark Sieczkarek

 

 

 

Title: President and Chief Executive Officer

 

and

 

 

 

 

 

DISTRIBUTOR

 

 

 

By:

/s/ Yves Guillemain d’Echon

 

 

 

 

Printed Name: Yves Guillemain d’Echon

 

 

 

Title: President

 

 

3


--------------------------------------------------------------------------------